Case 6:20-cr-00021-JDK-KNM Document 40 Filed 09/17/20 Page 1 of 2 PageID #: 109




                        IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TEXAS
                                   TYLER DIVISION

  UNITED STATES OF AMERICA                           §
                                                     §
                                                     § CASE NUMBER 6:20-CR-21-JDK
  v.                                                 §
                                                     §
                                                     §
  MARIO ELEUTERIO GARCIA-                            §
  SEVILLA, aka MARIO ELEUTERIO                       §
  GARCIA (1)                                         §


           FINDINGS OF FACT AND RECOMMENDATION ON GUILTY PLEA
                BEFORE THE UNITED STATES MAGISTRATE JUDGE
                         PURSUANT TO RULE 11(c)(1)(C)

        Pursuant to 28 U.S.C. ' 636(b), this matter has been referred by the District Court for

 administration of a plea of guilty under Rule 11 of the Federal Rules of Criminal Procedure.

        On September 17, 2020, this cause came before the undersigned United States Magistrate

 Judge for a plea of guilty to an Indictment charging the defendant in Count One with a violation

 of Title 18 U.S.C. § 371 – conspiracy (a) to knowingly and without lawful authority produce false

 identification documents, in violation of 18 U.S.C. §1028(a)(1); (b) to knowingly transfer false

 identification documents, knowing that such documents were produced without lawful authority,

 which documents appeared to be issued by and under the authority of the United States, in violation

 of 18 U.S.C. § 1028(a)(2); and (c) to knowingly forge, counterfeit, and falsely make documents

 prescribed by statute and regulation for entry into and as evidence of authorized stay and

 employment in the United States, and knowingly utter, possess, and obtain such documents,

 knowing them to have been forged, counterfeited, and falsely made, in violation of 18 U.S.C. §

 1546(a). After conducting said proceeding in the form and manner prescribed by FED. R. CRIM.

 P. 11, the undersigned finds that:

                                                 1
Case 6:20-cr-00021-JDK-KNM Document 40 Filed 09/17/20 Page 2 of 2 PageID #: 110




        a.      Defendant, after consultation with counsel of record, has knowingly and voluntarily

 consented to the administration of the Guilty Plea in this cause by a United States Magistrate Judge,

 subject to a final acceptance and imposition of sentence by the District Judge;

        b.      Defendant and the government have entered into a plea agreement which has been

 filed and disclosed in open court pursuant to FED. R. CRIM. P. 11(c)(2);

        c.      Defendant is fully competent and capable of entering an informed plea, that the

 defendant is aware of the nature of the charges, the maximum penalties, and the consequences of

 the plea, and that the plea of guilty is a knowing and voluntary plea supported by an independent

 basis in fact containing each of the essential elements of the offense; and

        d.      Defendant understands each of the constitutional and statutory rights enumerated

 in Rule 11(b) and wishes to waive these rights, including the right to a trial by jury.

        IT IS THEREFORE RECOMMENDED that the District Court accept the Plea

 Agreement and the Guilty Plea of the defendant and that MARIO ELEUTERIO GARCIA-

 SEVILLA should be adjudged guilty of that offense, reserving to the District Judge the option of

 rejecting the Plea Agreement pursuant to Rule 11(c)(5) if, after review of the presentence report,

 the agreed sentence is determined not to be the appropriate disposition of the case.

        Defendant waived his right to object to the findings of the Magistrate Judge in this matter,

 and the Government also waived its right to object, so the Court will present this Report and

 Recommendation to District Judge Jeremy D. Kernodle for adoption immediately upon issuance.

       So ORDERED and SIGNED this 17th day of September, 2020.




                                                   2
